           Case 3:20-cv-02071-AC    Document 9     Filed 02/17/21   Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

TIMOTHY JOHN ROURKE,
                                                               Case No. 3:20-cv-02071-AC
              Petitioner,
                                                                                  ORDER
      v.

SHERIDAN FDC, et al.,

              Respondents.

ACOSTA, Magistrate Judge.

      The court GRANTS petitioner's Motion to Dismiss Case (ECF No. 8). IT IS ORDERED that

this action is DISMISSED.

      IT IS SO ORDERED.

      DATED this 17th day of February, 2021.


                                         /s/ John V. Acosta
                                        John V. Acosta
                                        United States Magistrate Judge



1 - ORDER
